Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 3 December 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury Department Decr 3d 1792
Gentlemen

I have to request that a further advance of one thousand Dollars may be made by the Bank to William Young & George Dannacker, on account of their Contract with the Publick for supplying the Troops of the united States with Clothing for the ensuing year to be charged as heretofore.
I have the honor to be   Gentlemen   Your obedt Servt.

Alexander Hamilton
The President & Directors of theBank of the united States

